Citation Nr: 0328102	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to September 15, 1997 
for a 100 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision issued in September 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, which 
assigned a 100 percent rating for schizophrenia effective 
from September 15, 1997.  

In a February 2003 VA Form 21-4138, the veteran asked that an 
RO hearing scheduled in March 2003 be canceled and that his 
appeal be sent to the Board for a decision.  Thus, the Board 
deems his hearing request to be withdrawn.  38 C.F.R. 
§ 20.704 (2003).


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

In the present case, the Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

The RO has provided the appellant with the regulations 
implementing the VCAA but has not provided him with specific 
information concerning what additional information he needs 
to submit to establish entitlement to an earlier effective 
date for a 100 percent rating and what information VA will 
attempt to obtain as required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010, 2033 U.S. App. LEXIS 19540 (Fed. Cir. 
Sept. 22, 2003).  The RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA with regard to the earlier effective date for 
an increased rating claim.

In a VA Form 646, the veteran's representative stated that 
the veteran has been unable to work since 1960 and has 
received Social Security benefits since 1962.  The Board 
notes that the duty to assist includes obtaining Social 
Security Administration (SSA) records, neither the decision 
nor medical records upon which that decision was made are 
associated with the claims file.  On remand, the RO should 
attempt to obtain the SSA decision and accompanying medical 
evidence.  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice provisions of the VCAA and 
affording the appellant due process.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Therefore, for the above reasons, a 
remand to the RO is required.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should request any decisions 
and accompanying medical records 
submitted in support of any claim(s) by 
the veteran for disability benefits from 
the SSA, in particular, those related to 
the grant of benefits effective in 1962.  
If the veteran is not receiving SSA 
benefits now, SSA needs to furnish a 
statement to that effect.  If he is 
continuing to receive SSA benefits, then 
the supporting medical evidence for such 
claim(s) and any renewal of benefits 
should be obtained.  Otherwise, SSA 
should furnish a statement indicating 
that such records have been destroyed 
and/or no longer exist.

2.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development obligations in accordance 
with the recent decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, as well as necessary to comply 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), and any other legal precedent are 
fully complied with and satisfied.  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant, as set forth in the VCAA.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
earlier effective date claim, including 
any additional evidence obtained by the 
RO on remand.  If any determination 
remains adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The purposes of this remand are to comply with due process of 
law.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




